DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  claim 14 recites "a wavelength of from 500 and 1100 nm", however the recitation appears to be the result of a typographical error.  For the purpose of the office action, the limitation will be treated as if it states from 500 nm to 1100 nm.  The second range recited in line 3 of the claim also appears to contain a similar typographical error.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  line 2 of claim 25 appears to contain a typographical error with regard to the word "in" immediately after the recitation of TiO2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 6 recites "and more particularly less than or equal to 2.5", however, it is unclear if the phrase is optional, as is the preceding limitation "optionally less than or equal to 3"; or if the limitation "and more particularly less than or equal to 2.5" is required by the claim.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 14 recites "and more particularly a wavelength of from 800 nm to 1000 nm, for instance a wavelength of 850 nm", however, it is unclear as to whether the limitation is required or optional, as are the preceding limitations in the claim.  
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 15 recites "preferably wherein the first photoactive material comprises at least one crystalline A/M/X material as defined in claim 1, and the second photoactive material comprises a compound which is a photoactive semiconductor other than an A/M/X material", however, it is unclear as to whether the limitation is required or optional.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 17 recites the phrase "more particularly" in line 12, however, it is unclear if the limitation which begins with the phrase "more particularly" (lines 12-17 of the claim) is required or optional.  
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 19 recites the phrase "more particularly" in line 6, however, it is unclear if the limitation which begins with the phrase "more particularly" (lines 6 and 7 of the claim) is required or optional.  
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 20 recites the phrase "more particularly" in line 6, however, it is unclear if the limitation which begins with the phrase "more particularly" (lines 6 and 7 of the claim) is required or optional.  
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 21 recites the phrase "more particularly" in line 6, however, it is unclear if the limitation which begins with the phrase "more particularly" (lines 6 and 7 of the claim) is required or optional.  
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 22 recites the phrase "preferably" in line 4, however, it is unclear if the limitation which begins with the phrase "preferably" (4 and 5 of the claim) is required or optional.  
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 23 recites the phrase "more particularly" in line 5, however, it is unclear if the limitation which begins with the phrase "more particularly" (line 5 of the claim) is required or optional.  
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 24 recites the phrase "more particularly" in line 6, however, it is unclear if the limitation which begins with the phrase "more particularly" (lines 6 and 7 of the claim) is required or optional.  
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 27 recites the phrase "preferably" in line 11, however, it is unclear if the limitation which begins with the phrase "preferably" (lines 11-14 of the claim) is required or optional.  
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 29 recites the phrases "particularly" and "more particularly" in lines 5 and 6, however, it is unclear if the limitations which begin with the phrases "particularly" and "more particularly" are required or optional.  
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 33 recites the phrase "preferably" in line 3, however, it is unclear if the limitation which begins with the phrase "preferably " (lines 3 and 4 of the claim) is required or optional.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 14-15, 19, 22-24, 26-27, 29-30, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mailoa et al. ("A 2-terminal perovskite/silicon multijunction solar cell enabled by a silicon tunnel junction") in view of Xiao et al. ("Nb-Doping TiO2 Electron Transporting Layer for Efficient Perovskite Solar Cells").
	Regarding claims 1, 15, and 35, Mailoa discloses a multijunction device comprising: a first photoactive region comprising a layer of a first photoactive material (page 1, right column, lines 6 and 7, CH3NH3PbI3), a second photoactive region comprising a layer of a second photoactive material (page 2, left column, lines 1 and 2), and a charge recombination layer disposed between the first and second photoactive regions, wherein the charge recombination layer comprises a charge recombination layer material (TiO2 electron transport layer - page 2, left column, lines 6 and 7), wherein the first photoactive material comprises CH3NH3PbI3 (page 1, right column, lines 6 and 7), and wherein the second photoactive material is a compound which is a photoactive semiconductor other than CH3NH3PbI3 (page 2, left column, lines 1 and 2).
	Mailoa does not explicitly disclose the charge recombination layer material has a refractive index of at least 2 at a wavelength of from 500 nm to 1200 nm.
	Xiao discloses Nb-doping a TiO2 electron transporting layer for improvement of the electron transporting and charge separation in the interface of TiO2 and perovskite (abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include niobium, as disclosed by Xiao, in the TiO2 electron transporting layer of Mailoa, because as taught by Xiao, Nb-doping a TiO2 electron transporting layer improves the electron transporting and charge separation in the interface of TiO2 and perovskite (abstract).
	With regard to the limitations "a crystalline compound" and "a refractive index of at least 2 at a wavelength of from 500 nm to 1200 nm", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 6, modified Mailoa discloses all the claim limitations as set forth above.  
	With regard to the limitation requiring the refractive index of the charge recombination layer material at the wavelength from 500 nm to 1200 nm is less than 3.5", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 14, modified Mailoa discloses all the claim limitations as set forth above.
	With regard to the limitation requiring the wavelength from 500 nm to 1100 nm, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 19, modified Mailoa discloses all the claim limitations as set forth above. Modified Mailoa further discloses the charge recombination layer material comprises TiO2 (Mailoa - TiO2 electron transport layer - page 2, left column, lines 6 and 7).
	Regarding claim 22, modified Mailoa discloses all the claim limitations as set forth above.  Modified Mailoa further discloses the charge recombination layer material consists essentially of TiO2 (Mailoa - TiO2 electron transport layer - page 2, left column, lines 6 and 7).
	Regarding claim 23, modified Mailoa discloses all the claim limitations as set forth above.  Modified Mailoa further discloses the charge recombination layer material comprises Nb-doped TiO2 (Xiao - abstract).
	Regarding claim 24, modified Mailoa discloses all the claim limitations as set forth above.  Modified Mailoa further discloses 2.5% Nb-doping in the TiO2 electron transporting layer (Xiao - abstract).
	Regarding claims 26 and 27, modified Mailoa discloses all the claim limitations as set forth above.  Modified Mailoa further discloses CH3NH3PbI3 as the first photoactive material (page 1, right column, lines 6 and 7, CH3NH3PbI3).
	Regarding claims 29 and 30, modified Mailoa discloses all the claim limitations as set forth above.  Modified Mailoa further discloses CH3NH3PbI3 as the first photoactive material (page 1, right column, lines 6 and 7, CH3NH3PbI3).
	Regarding claim 33, modified Mailoa discloses all the claim limitations as set forth above. Modified Mailoa further discloses an optical spacer layer (Mailoa - Spiro-OMeTAD layer in Fig. 1; it is noted that the materials or characteristics of the claimed optical spacer layer are not specified; the disclosed Spiro-OMeTAD layer satisfies the limitation as claimed) 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mailoa et al. ("A 2-terminal perovskite/silicon multijunction solar cell enabled by a silicon tunnel junction") in view of Xiao et al. ("Nb-Doping TiO2 Electron Transporting Layer for Efficient Perovskite Solar Cells") as applied to claim 15 above, and further in view of Todorov et al. ("A road towards 25% efficiency and beyond: perovskite tandem solar cells").
	Regarding claims 16 and 17, modified Mailoa discloses all the claim limitations as set forth above.
	Modified Mailoa does not explicitly disclose the photoactive semiconductor compound is a chalcogenide anion.
	Todorov discloses a perovskite tandem solar cell with a CIGS bottom cell (Fig. 3; page 374, right column, line 4).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the perovskite tandem cell of modified Mailoa with a CIGS bottom cell, as disclosed by Todorov, because as evidenced by Todorov, forming the bottom cell of a perovskite tandem cell with CIGS material amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the bottom cell of the perovskite tandem solar cell of modified Mailoa with CIGS based on the teaching of Todorov.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mailoa et al. ("A 2-terminal perovskite/silicon multijunction solar cell enabled by a silicon tunnel junction") in view of Xiao et al. ("Nb-Doping TiO2 Electron Transporting Layer for Efficient Perovskite Solar Cells") as applied to claim 1 above, and further in view of Lal et al. ("Perovskite Tandem Solar Cells").
	Regarding claim 18, modified Mailoa discloses all the claim limitations as set forth above.  
	Modified Mailoa does not explicitly disclose the second photoactive material comprises at least one second A/M/X material.
	Lal discloses a perovskite tandem solar cell with a bottom cell comprised of an A/M/X material (first paragraph, right column of page 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the bottom cell of modified Mailoa with an A/M/X material as disclosed by Lal, because as evidenced by Lal, the formation of tandem perovskite cells with an A/M/X material for the bottom cell amounts to the use of a known material in the art for its intended use to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the bottom cell of modified Mailoa with an A/M/X material based on the teaching of Lal.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mailoa et al. ("A 2-terminal perovskite/silicon multijunction solar cell enabled by a silicon tunnel junction") in view of Xiao et al. ("Nb-Doping TiO2 Electron Transporting Layer for Efficient Perovskite Solar Cells") as applied to claim 1 above, and further in view of Higashikawa et al. (US 2012/0138134).
	Regarding claim 20, modified Mailoa discloses all the claim limitations as set forth above.
	Modified Mailoa does not explicitly disclose the charge recombination layer material comprises a transparent conducting oxide.
	Higashikawa discloses a photovoltaic element with a tandem structure and further discloses an intermediate layer comprised of a mixture of TiO2 and ITO ([0086]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include ITO in the intermediate layer of modified Mailoa, because as evidenced by Higashikawa, the use of a mixture of TiO2 and ITO in the intermediate layer of a multijunction photovoltaic device amounts to the use of known materials in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a mixture of TiO2 and ITO in the intermediate layer of modified Mailoa based on the teaching of Higashikawa.
	Regarding claim 21, modified Mailoa discloses all the claim limitations as set forth above.
	Modified Mailoa does not explicitly disclose the TiO2 or metal-doped TiO2 is at least 20% by volume of the total volume of the transparent conducting oxide and the TiO2 or metal-doped TiO2.
	As evidenced by Higashikawa ([0086]), conductivity, sheet resistance, and light transmission characteristics are variables that can be modified, among others, by adjusting the material composition of the intermediate layer.  The precise amount of TiO2 or metal-doped TiO2 by volume in the total volume of the transparent conducting oxide and the TiO2 or metal-doped TiO2 would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed amount of TiO2 or metal-doped TiO2 by volume in the total volume of the transparent conducting oxide and the TiO2 or metal-doped TiO2 cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of TiO2 or metal-doped TiO2 by volume in the total volume of the transparent conducting oxide and the TiO2 or metal-doped TiO2 in the device of modified Mailoa to obtain the desired balance between the conductivity, sheet resistance, and light transmission (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mailoa et al. ("A 2-terminal perovskite/silicon multijunction solar cell enabled by a silicon tunnel junction") in view of Xiao et al. ("Nb-Doping TiO2 Electron Transporting Layer for Efficient Perovskite Solar Cells") as applied to claim 19 above, and further in view of Irwin et al. (US 2018/0301288).
	Regarding claim 25, modified Mailoa discloses all the claim limitations as set forth above.  
	Modified Mailoa does not explicitly disclose the TiO2 is in the rutile phase.
	Irwin discloses the use of TiO2 as an interfacial layer in photovoltaic devices ([0048]), and further discloses titania may be any one or more of anatase, rutile, and amorphous ([0048]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the TiO2 layer of modified Mailoa such that the TiO2 is in the rutile phase, as disclosed by Irwin, because as evidenced by Irwin, the use of TiO2 in the rutile phase for an interfacial layer in a photovoltaic device amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the TiO2 layer of modified Mailoa such that the TiO2 is in the rutile phase, based on the teaching of Irwin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726